Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closes prior arts of record fail to teach and/or disclose the claims as whole but in particularly they fail to disclose: 
“A method for operating a control apparatus of an infotainment apparatus of a motor vehicle for enabling functions, wherein the control apparatus comprises an integrated circuit, the method comprising: receiving, by the infotainment apparatus, a user request for enabling a circuit function and/or a circuit area of the integrated circuit from a user; creating, by the infotainment apparatus, a corresponding request signal based on the user request… verifying, by the central computer, a admissibility and an applicability of the corresponding request; transmitting, by the central computer, a signal to a central enabling computer of a manufacturer of the control apparatus, wherein the signal is associated with the corresponding request; sending, by the central computer, a predetermined communication signal to the infotainment apparatus; receiving, by the infotainment apparatus, the predetermined communication signal; setting, by the infotainment apparatus, the infotainment apparatus to a mode, wherein a direct communication between the control apparatus and the central enabling computer is enabled in the mode; transmitting, by the infotainment apparatus, in response to setting the infotainment apparatus to the mode, a second signal to the central computer, wherein the second signal indicates that the control apparatus is ready for communication; Atty. Dkt. No. 4557.2750001-4-LERZER et al. Application No. To Be Assigned instructing, by the central computer, the central enabling computer to transmit an actuation signal to the control apparatus by sending a third signal; generating, by the central enabling computer, a control signal associated with the user request using a cryptographic method, and transmitting the control signal to the control apparatus; verifying, by the control apparatus, a signature of the control signal using the cryptographic method; confirming, by the control apparatus, an authorization of the central enabling computer based on verifying the signature; permitting, by the control apparatus, an actuation of the control apparatus; processing, by a function control unit of the control apparatus, the actuation signal and changing at least one entry of a function register unit, wherein the at least one entry is associated with the circuit function and/or the circuit area of the integrated circuit; enabling, by the integrated circuit, the circuit function and/or the circuit area for use based on the at least one entry in the function register unit; sending, by the function control unit, a confirmation signal to the central enabling computer, wherein the confirmation signal indicates enabling the circuit function and/or the circuit area of the integrated circuit by changing the at least one entry in the function register unit; transmitting, by the central enabling computer, a second confirmation signal to the central computer to confirm transmitting the actuation signal and the enabling the circuit function and/or the circuit area of the integrated circuit; and transmitting, by the central computer, a notification signal to the control apparatus to confirm enabling the circuit function and/or the circuit area of the integrated circuit, wherein the central enabling computer controls the function control unit of the control apparatus by means of the actuation signal via a protected connection.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663